Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 1 of 58
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 2 of 58
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 3 of 58
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 4 of 58
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 5 of 58
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 6 of 58
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 7 of 58
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 8 of 58
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 9 of 58
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 10 of 58
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 11 of 58
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 12 of 58
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 13 of 58
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 14 of 58
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 15 of 58
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 16 of 58
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 17 of 58
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 18 of 58




                                                                      EXHIBIT "1"
                                                                      Page 14
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 19 of 58




                                                                      EXHIBIT "1"
                                                                      Page 15
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 20 of 58




                                                                      EXHIBIT "1"
                                                                      Page 16
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 21 of 58




                                                                      EXHIBIT "1"
                                                                      Page 17
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 22 of 58




                                                                      EXHIBIT "1"
                                                                      Page 18
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 23 of 58




                                                                      EXHIBIT "1"
                                                                      Page 19
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 24 of 58




                                                                      EXHIBIT "1"
                                                                      Page 20
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 25 of 58




                                                                      EXHIBIT "1"
                                                                      Page 21
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 26 of 58




                                                                      EXHIBIT "1"
                                                                      Page 22
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 27 of 58




                                                                      EXHIBIT "1"
                                                                      Page 23
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 28 of 58




                                                                      EXHIBIT "1"
                                                                      Page 24
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 29 of 58




                                                                      EXHIBIT "1"
                                                                      Page 25
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 30 of 58




                                                                      EXHIBIT "1"
                                                                      Page 26
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 31 of 58




                                                                      EXHIBIT "1"
                                                                      Page 27
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 32 of 58




                                                                      EXHIBIT "1"
                                                                      Page 28
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 33 of 58




                                                                      EXHIBIT "1"
                                                                      Page 29
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 34 of 58




                                                                      EXHIBIT "1"
                                                                      Page 30
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 35 of 58




                                                                      EXHIBIT "1"
                                                                      Page 31
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 36 of 58




                                                                      EXHIBIT "1"
                                                                      Page 32
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 37 of 58




                                                                      EXHIBIT "1"
                                                                      Page 33
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 38 of 58




                                                                      EXHIBIT "1"
                                                                      Page 34
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 39 of 58




                                                                      EXHIBIT "1"
                                                                      Page 35
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 40 of 58




                                                                      EXHIBIT "1"
                                                                      Page 36
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 41 of 58




                                                                      EXHIBIT "1"
                                                                      Page 37
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 42 of 58




                                                                      EXHIBIT "1"
                                                                      Page 38
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 43 of 58




                                                                      EXHIBIT "1"
                                                                      Page 39
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 44 of 58




                                                                      EXHIBIT "1"
                                                                      Page 40
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 45 of 58




                                                                      EXHIBIT "1"
                                                                      Page 41
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 46 of 58




                                                                      EXHIBIT "1"
                                                                      Page 42
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 47 of 58




                                                                      EXHIBIT "1"
                                                                      Page 43
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 48 of 58




                                                                      EXHIBIT "1"
                                                                      Page 44
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 49 of 58




                                                                      EXHIBIT "1"
                                                                      Page 45
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 50 of 58




                                                                      EXHIBIT "1"
                                                                      Page 46
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 51 of 58




                                                                      EXHIBIT "1"
                                                                      Page 47
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 52 of 58




                                                                      EXHIBIT "1"
                                                                      Page 48
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 53 of 58




                                                                      EXHIBIT "1"
                                                                      Page 49
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 54 of 58




                                                                      EXHIBIT "1"
                                                                      Page 50
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 55 of 58




                                                                      EXHIBIT "1"
                                                                      Page 51
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 56 of 58




                                                                      EXHIBIT "1"
                                                                      Page 52
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 57 of 58
Case 8:17-bk-10706-SC   Doc 151 Filed 10/13/17 Entered 10/13/17 17:56:48   Desc
                         Main Document    Page 58 of 58
